Citation Nr: 0828425	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1958.  The veteran died in December 1990.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, which denied the benefit 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The appellant seeks service connection for the cause of the 
veteran's death and DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  She contends that because the veteran participated 
in the Korean conflict, he is entitled to presumptive service 
connection benefits.  

The veteran died in December 1990.  The immediate cause of 
death was listed as an acute myocardial infarction with 
hypertension, stroke and diabetes mellitus as other 
significant causes of his death.  The veteran had no service-
connected disabilities at the time of his death.  

The appellant's representative, in the August 2008 informal 
hearing presentation, indicated that there were outstanding 
medical records, dated prior to May 1985, which could be 
relevant to the appellant's claim.  The representative, on 
the appellant's behalf, requests that VA assist the appellant 
in obtaining these medical records-including the outstanding 
records from Andersen AFB Hospital in Guam.  Thus, this claim 
should be remanded in an effort to secure all outstanding 
treatment records as referenced by the appellant's 
representative.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  This notice 
was not provided to the appellant.  Therefore, upon remand, 
the appellant should also be provided the appropriate notice 
pursuant to Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
regarding her DIC claim in compliance with 
Hupp.  Specifically, the notice must 
include: (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected.

2.  Request and obtain all outstanding 
medical treatment records as identified by 
the appellant.  The appellant should be 
asked to clarify the potential sources of 
these records and should be requested to 
sign the necessary authorization to secure 
these records.  All attempts to obtain any 
outstanding medical treatment records 
should be documented in the claims file.  
Perform all necessary development.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




